Citation Nr: 0202108	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  93-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Entitlement to service connection for a disorder of the 
eyes, claimed as loss of vision.

4.  Entitlement to service connection for residuals of 
hepatitis.

5.  Entitlement to service connection for a back disability.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1974.  In June 1975, the veteran was sent written notice of a 
determination by a VA Regional Office that service connection 
was denied for hearing loss.  That written notice contained 
his procedural and appellate rights.  By an October 1985 
rating decision, service connection was denied for a 
psychiatric disability.  In November 1985, the veteran was 
sent written notice of that decision with his procedural and 
appellate rights.  He did not file a Notice of Disagreement 
with either decision.  These decisions became final and are 
the last final decisions on any basis as to these issues.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Muskogee, Oklahoma, Regional Office, which denied service 
connection for a psychiatric disability, hearing loss, a 
disorder of the eyes, residuals of hepatitis, and a back 
disability; and denied entitlement to a permanent and total 
disability rating for pension purposes.  By a subsequent 
rating decision, a permanent and total disability rating for 
pension purposes was granted and, therefore, that issue is 
moot.  

In September 1994, the Board remanded the case to that 
Regional Office for additional evidentiary development.  
Subsequently, the veteran's legal custodian changed (with the 
veteran's sister is now legal custodian and hereinafter 
referred to as the appellant) and jurisdiction over the case 
was transferred to the Denver, Colorado, Regional Office 
(RO).  In a May 2001 letter, the RO advised the appellant of 
a new law that establishes additional evidentiary duties on 
the part of VA and of her right to submit additional 
information or evidence.  However, she has not subsequently 
responded.  The case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  In June 1975, the veteran was sent written notice of a 
determination by a VA Regional Office that service connection 
was denied for hearing loss.  That written notice contained 
his procedural and appellate rights.  By an October 1985 
rating decision, service connection was denied for a 
psychiatric disability.  In November 1985, the veteran was 
sent written notice of that decision with his procedural and 
appellate rights.  He did not file a Notice of Disagreement 
with either decision.  These are the last final denials on 
any basis as to these issues.

2.  Additional evidence submitted subsequent to the 
unappealed June 1975 and October 1985 rating decisions, when 
viewed in the context of all the evidence, does not bear 
directly and substantially upon the specific matters under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

3.  A chronic, acquired eye disorder was not clinically shown 
in service or on service separation examination.  No eye 
trauma during service was clinically reported.  Any chronic 
eye disorder was initially medically shown more than a decade 
and a half after service, when refractive error 
"myopia/astigmatism" was diagnosed.  

4.  Refractive error of the eyes is not a disease or injury 
within the meaning of the law and regulations providing for 
service connection.

5.  There is no competent evidence indicating that the 
veteran currently has residuals of hepatitis or a hepatic 
disability related to service.  The veteran's in-service 
infectious hepatitis was acute and transitory and resolved 
therein without residuals.  

6.  A chronic back disability was not clinically shown in 
service or on service separation examination; and has not 
been shown by competent evidence to be related to service.  
Any chronic back disability was initially medically shown 
decades after service, after an industrial-related injury.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed June 1975 
rating decision, which denied service connection for hearing 
loss, is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (2001); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

2.  Evidence received subsequent to the unappealed October 
1985 rating decision, which denied service connection for a 
psychiatric disability, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2001); Manio.  

3.  The veteran's eye disorder, diagnosed as refractive error 
"myopic astigmatism", is not a disorder that can be service 
connected and a chronic, acquired eye disorder was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

4.  The veteran does not have residuals of hepatitis that 
were incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

5.  A back disability was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of these service 
connection claims.  After reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed and that no useful purpose would be served by again 
remanding these issues with directions to provide additional 
assistance to the appellant.  

The Board finds that the veteran's legal custodians, 
including appellant (the current legal custodian), were 
knowledgeable regarding the necessity of competent evidence 
showing that said disabilities are related to service.  See, 
in particular, a February 1992 Statement of the Case and 
August 1995 and February 2000 Supplemental Statements of the 
Case, which set out the applicable service connection laws 
and principles as to direct-incurrence service connection and 
the need for "new and material" evidence to reopen the 
pertinent claims at issue, including provisions of 38 C.F.R. 
§ 3.156(a); and discussed the evidentiary record and the 
reasons for the adverse rating decision.  The service medical 
records appear complete and it is not otherwise contended.  
Additional service personnel records were obtained, but do 
not appear material to the issues on appeal.  

Moreover, pursuant to the September 1994 Board remand, 
additional private clinical records (including from a state 
correctional institution) pertaining to alleged treatment 
years after service, Social Security Administration (SSA) 
records, and VA medical reports identified by the veteran 
were sought.  Although additional VA medical records were 
obtained, said private clinical records and SSA records were 
not available (SSA records reportedly had been destroyed); 
and the veteran's legal custodian was so informed in the 
February 2000 Supplemental Statement of the Case and a May 
2001 RO letter.  Additionally, it does not appear that 
appellant has informed the VA of the existence of any 
available, specific competent evidence that might prove to be 
material concerning said appellate issues.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)), became 
law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Under the 
Veterans Claims Assistance Act of 2000, new duty to assist 
provisions include requiring VA to provide examination or 
medical opinion when such examination or opinion is necessary 
to make a decision on a claim.  However, with respect to 
claims previously denied by final rating or Board decisions, 
it appears that such duty to assist provisions requiring 
examinations or medical opinions are dependent on whether 
"new and material" evidence has been submitted to reopen 
the claims.  See, in particular, 38 U.S.C.A. § 5103A(f) and 
38 U.S.C.A. § 5108 (West 1991).  With respect to the other 
service connection claims involving residuals of hepatitis 
and disabilities of the eyes and back, there is no reasonable 
possibility that any additional assistance VA could provide 
to the claimant would substantiate the claims, since there is 
no competent lay or medical evidence of record indicating 
that residuals of hepatitis are currently manifested or that 
disabilities of the eyes and back might be associated with an 
in-service event, injury, or disease, as will be explained in 
detail below.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

It has not been alleged that the veteran served in combat and 
the evidence of record, including the DD-214 form, does not 
indicate that he served in Indochina or in combat.  Thus, 38 
U.S.C.A. §  1154(b) (West 1991 & Supp. 2001) is not 
applicable in this case.  

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for a psychiatric disability and 
hearing loss, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The June 
1975 and October 1985 rating decisions, which respectively 
denied service connection for hearing loss and a psychiatric 
disability, are final, since the veteran was notified and did 
not perfect an appeal as to either issue.  Thus, said final 
June 1975 and October 1985 rating decisions may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a); Manio.  


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Psychiatric Disability

The evidence previously considered in the final October 1985 
rating decision, which denied service connection for a 
psychiatric disability, included an examination for service 
entrance which did not include any pertinent findings or 
diagnoses.  In an attendant medical questionnaire, the 
veteran reported having trouble sleeping.  The service 
medical records revealed that in January 1974, he complained 
of insomnia and was treated for viral hepatitis.  However, 
neither the service medical records nor a December 1974 
service separation examination report includes any findings 
or diagnoses pertaining to a chronic psychiatric disability.  
In a February 1975 initial application for VA disability 
benefits and a subsequent November 1978 application, the 
veteran made no mention of any psychiatric abnormality.  In 
that latter application and in other records, it was noted 
that he was incarcerated at a State correctional institution 
in the late 1970's.  In a July 1985 application for VA 
disability benefits, the veteran alleged having psychological 
disorders and drug dependency in service and that he was 
receiving treatment from 1977-1985.  

On September 1985 VA psychiatric examination, the veteran 
alleged in-service and post-service drug abuse and that he 
had had an in-service psychiatric consultation.  He was 
currently depressed and unemployed.  Diagnoses were dysthymic 
disorder and heroin abuse in remission for three years; and 
personality disorder.  Based on the evidence then of record, 
the October 1985 rating decision determined, in pertinent 
part, that a dysthymic disorder had developed many years 
after service and that a personality disorder was a 
developmental defect.  Parenthetically, the law is clear that 
personality disorders are not disabilities for which service 
connection may be granted for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9 (2001).  

The evidence received subsequent to said October 1985 rating 
decision is not new and material.  The clinical evidence 
includes numerous private and VA medical records that are 
irrelevant, since they are dated many years after service and 
do not in any way relate any psychiatric disability to 
service.  VA clinical records dated in December 1977 and 
November 1985, received pursuant to the Board's September 
1994 remand, primarily pertain to heroin abuse.  
Interestingly, the latter record provided a history of 
preservice illicit drug use, including heroin.  On October 
1991 VA psychiatric examination, an adjustment reaction with 
slightly dysphoric mood was diagnosed.  

The critical point is that none of the competent evidence 
submitted subsequent to said October 1985 rating decision, 
which denied service connection for a psychiatric disability, 
indicates that the veteran has an acquired psychiatric 
disability related to service.  The Board has considered the 
contentions presented by the veteran or on his behalf.  
However, lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said 
October 1985 rating decision, which denied service connection 
for a psychiatric disability, when viewed in the context of 
all the evidence, does not bear directly and substantially 
upon the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for a psychiatric disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2001), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The evidence previously considered in the final June 1975 
rating decision, which denied service connection for hearing 
loss, revealed that service entrance examination audiometric 
test scores for the veteran's ears were 20 decibels or less.  
Neither the service medical records nor a December 1974 
service separation examination report includes any findings 
or diagnoses pertaining to a chronic hearing disability.  In 
fact, service separation examination audiometric test scores 
for the appellant's ears were all 5 decibels.  In a February 
1975 initial application for VA disability benefits, the 
veteran alleged hearing loss in December 1974.  Based on the 
evidence then of record, the June 1975 rating decision 
determined that hearing loss was not shown during service or 
on service separation examination.  He was further informed 
that no further action would be taken on this claim until he 
submitted evidence to show that the claimed hearing loss was 
incurred in or aggravated by service, and that it still 
existed.

The evidence received subsequent to said June 1975 rating 
decision is not new and material.  In a subsequent November 
1978 application, the veteran alleged hearing loss in January 
1972.  The clinical evidence includes numerous private and VA 
medical records that are irrelevant, since they are dated 
many years after service and do not in any way relate any 
defective hearing disability to service.  On September 1985 
VA psychiatric examination, the veteran alleged that he had 
hearing loss that he believed was from being near 8-inch 
cannons during military training.  On September 1991 VA 
audiologic examination, audiometric test scores included 60 
or more decibels at 4000 Hertz in each ear.  

Based on 38 C.F.R. § 3.385, the September 1991 VA audiologic 
examination test scores indicate that the veteran has a 
defective hearing disability.  However, the critical point is 
that none of the competent evidence submitted subsequent to 
said June 1975 rating decision, which denied service 
connection for hearing loss, indicates that the veteran has a 
defective hearing disability related to service.  In an April 
1995 written statement, the veteran contended, in essence, 
that he has a defective hearing disability which is related 
to service (specifically weapons firing during basic training 
and subsequent training exercises).  While the Board has 
considered his statement, it does not constitute competent 
evidence with respect to medical causation, diagnosis and 
treatment and lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray, supra.  Moreover, as noted, while he claims hearing 
loss from service, just the opposite was established by the 
service medical records.

Thus, additional evidence submitted subsequent to said June 
1975 rating decision, which denied service connection for 
hearing loss, when viewed in the context of all the evidence, 
does not bear directly and substantially upon the specific 
matter under consideration; and is not so significant that it 
must be considered in order to fairly decide the merits of 
said claim.  Since new and material evidence has not been 
submitted, the claim for service connection for hearing loss 
is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-doubt 
doctrine is inapplicable, since new and material evidence has 
not been submitted to reopen the claim.  Annoni, supra.  


III.  Service Connection for a Disorder of the Eyes, Claimed 
as Loss of Vision

An examination for service entrance did not include any 
findings or diagnoses pertaining to an eye disorder.  Visual 
acuity was "20/20" in each eye.  Although the service 
medical records revealed that in December 1974, a 3-month 
history of skin rash under the right eye was reported and a 
minor erythematous area beneath the right eyelid margin was 
noted, the eye was otherwise negative.  Visual acuity was 
"20/20" in the right eye and "20/17-1" in the left eye.  A 
December 1974 service separation examination report did not 
include any findings or diagnoses pertaining to an eye 
disorder or history of eye trauma.  Visual acuity was 
"20/20" in each eye.  In a February 1975 initial 
application for VA disability benefits, the veteran alleged 
right eye irritation in October 1973, but made no mention of 
any chronic eye abnormality such as vision impairment.  In a 
subsequent November 1978 application, the veteran alleged an 
eyesight problem in April 1972, but reported no post-service 
civilian treatment.  

On September 1985 VA psychiatric examination, the veteran's 
complaints included vision loss.  On September 1991 VA 
ophthalmologic examination, the veteran complained of blurred 
vision in his eyes.  Significantly, visual acuity (corrected) 
was "20/20" in each eye.  Visual fields were normal; 
external examination of the lids, conjunctiva, cornea, and 
tear sacs was normal; split lamp examination was normal; and 
ophthalmoscopic examination was normal, except for a finding 
of "C/D - 0.25" in each eye.  The diagnosis was 
"[r]efractive error myopia/[a]stigmatism."  

VA clinical records dated in January 1992 reveal that, 
according to the veteran, he had been involved in an 
altercation earlier that day and a blow had struck his left 
facial area; and that he had thereafter noticed left eye 
blurred vision.  Clinically, there was subocular ecchymosis 
with swelling of the left eye and mild ocular subconjunctival 
hemorrhage below the cornea.  Left lateral field blurring was 
noted.  In February 1994, he complained of a rash under his 
eyes and on his chest.

In summary, the service medical records, including service 
separation examination, reveal that the veteran had normal 
visual acuity of the eyes and that no chronic eye disability 
was clinically reported or diagnosed.  There are no in-
service findings or diagnoses pertaining to an eye disorder 
or history of eye trauma.  Although on September 1991 VA 
ophthalmologic examination, more than a decade and a half 
after service, refractive error "myopia/astigmatism" was 
diagnosed, the law is clear that congenital or developmental 
defects and refractive error of the eyes are not disabilities 
for which service connection may be granted for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  
Additionally, VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), 
holds that service connection may be awarded for superimposed 
disability due to aggravation of congenital disease, but not 
congenital defect.  Where, however, there is superimposed 
disease or injury, service connection for resultant 
disability may be warranted.  38 C.F.R. § 3.303; O.G.C. Prec. 
82-90, 55 Fed. Reg. 45,711 (1990) (Precedent Opinion of the 
VA General Counsel).  

The veteran is competent as a lay person to state that he 
experienced certain in-service symptomatology and what the 
existent circumstances involved were, although he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Espirutu v. Derwinski, 2 Vet. 
App. 492, 494 (1991).  

In this case, the medical evidence shows that the refractive 
error "myopia/astigmatism", initially diagnosed many years 
after service, is corrected by refraction such that the 
veteran's visual acuity is "20/20" in each eye.  His eye 
condition has not been shown by the evidentiary record to be 
other than refractive error.  Moreover, it has not been shown 
that there was any in-service trauma to the eyes, or other 
in-service event that could have caused the refractive error 
"myopia/astigmatism."  In the absence of such evidence, the 
refractive error defect is not subject to service connection.  
See Sabonis, supra.  



IV.  Service Connection for Residuals of Hepatitis

It is contended, in essence, that the veteran incurred 
hepatitis during service for which service connection is 
warranted.  

The service medical records revealed that in December 1973, 
the veteran complained of anorexia, nausea, vomiting, 
fatigue, and dark urine and alleged recent exposure to 
hepatitis.  His skin was mildly yellow in appearance, but 
sclera was non-icteric.  Probable infectious hepatitis was 
assessed.  Subsequent liver function test values were 
elevated.  However, in April 1974, he was reportedly feeling 
well and liver function test values were normal.  Neither the 
remainder of the service medical records nor a December 1974 
service separation examination report includes any findings 
or diagnoses pertaining to any residuals of hepatitis.  

In a February 1975 initial application for VA disability 
benefits, the veteran made no mention of hepatitis.  In a 
subsequent November 1978 application, the veteran alleged 
having hepatitis in December 1973, but reported no post-
service civilian treatment.  A December 1977 VA 
hospitalization report included no complaints pertaining to 
hepatitis.  A history of heroin abuse and multiple 
fights/knife stabbings was noted.  Clinically, the eyes were 
without jaundice.  The abdomen was unremarkable without 
hepatomegaly.  Diagnoses included heroin use, cellulitis, and 
leukocytosis and fever of uncertain etiology.  

On October 1991 VA examination, the veteran's complaints 
included jaundice, fatigue, and weight loss.  He reported a 
history of hepatitis in 1973 and 1984, but no trouble since 
then.  Clinically, his height was 5 feet 9 inches; and weight 
was 160 pounds.  He was described as well-
nourished/developed.  Abdomen and liver were without masses 
or tenderness.  Diagnosis was history of hepatitis.  
Subsequent serum laboratory studies were accomplished, 
including liver function and hepatitis A and B antibodies 
tests.  The examiner interpreted the laboratory results as 
negative.  

While the Board has considered the veteran's statements, they 
do not constitute competent evidence with respect to medical 
causation, diagnosis and treatment. Espiritu.  

Although the service medical records indicated treatment for 
infectious hepatitis in late 1973-early 1974, there was no 
clinical evidence of any residuals of hepatitis by mid-1974.  
In fact, liver function testing was reportedly normal.  
Residuals of hepatitis were neither claimed nor clinically 
reported on service separation examination in December 1974.  
Thus, the competent clinical evidence shows that the 
veteran's in-service infectious hepatitis was acute and 
transitory and resolved therein without residuals.  

It is of substantial import that the post-service clinical 
evidence does not indicate that the veteran currently has any 
residuals of hepatitis.  Rather, on VA examination, a history 
of hepatitis was diagnosed and diagnostic testing was 
interpreted by the examiner as negative.  

The Court, in Brammer at 3 Vet. App. 225, held that 
(referring to the veteran in that case):

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that the veteran currently has residuals of 
hepatitis or a hepatic disability related to service.  It has 
not been shown from the record that he has any disability due 
to hepatitis or that he has active hepatitis.  As such, there 
is no entity to service connect.  Thus, given the lack of 
competent clinical evidence showing that the veteran has 
residuals of hepatitis related to service, the claim for 
service connection for residuals of hepatitis is denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


V.  Service Connection for a Back Disorder

Neither the service medical records nor a December 1974 
service separation examination report includes any 
complaints, findings, or diagnoses pertaining to a chronic 
back disability.  In a February 1975 initial application for 
VA disability benefits and subsequent November 1978 and July 
1985 applications, the veteran made no mention of any back 
abnormality.  A December 1977 VA hospitalization report 
included complaints of back pain.  Clinically, the spine was 
nontender but the presacral area had erythema and a small 
abrasion.  Diagnoses included heroin use and cellulitis.  

Private medical records reveal that in May 1990, low back 
strain was diagnosed and onset was noted as that month.  May 
and August 1990 private medical statements and a June 1990 
affidavit by a witness reflect that in May 1990, the veteran 
sustained a work-related injury to his back while lifting a 
garbage can, with resultant nerve root involvement of the 
spine.  Additionally, in a July 1991 application for VA 
disability benefits, the veteran alleged a back injury in May 
1990.  On September 1991 VA examination, his complaints 
included low back pain.  

The Board concludes that a chronic back disability was not 
clinically shown in service or on service separation 
examination; and that any chronic back disability was 
initially medically shown decades after service, after an 
industrial-related injury.  No competent clinical evidence 
has been submitted that shows that the veteran has a back 
disability related to service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  While the Board has considered the veteran's 
statements, they do not constitute competent evidence with 
respect to medical causation, diagnosis and treatment. 
Espiritu.

Accordingly, given the lack of competent evidence showing 
that a chronic back disability is related to active service, 
the claim for service connection for a back disability is 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


	(CONTINUED ON NEXT PAGE)




ORDER

Since new and material evidence has not been submitted to 
reopen claims of entitlement to service connection for a 
psychiatric disability and hearing loss, these claims are 
denied.  

Service connection for a disorder of the eyes, residuals of 
hepatitis, and a back disability is denied.  The appeal is 
denied in its entirety.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

